Exhibit Global 8 Environmental Technologies, Inc. Sells $9 Million License to Develop Environmental Technology Centers on Aboriginal Traditional Lands Monday June 30, 9:00 am ET ORANGEVILLE, Ontario, June 30 /PRNewswire-FirstCall/ Global 8 Environmental Technologies, Inc. (OTC Bulletin Board: GBLE - News; http://www.g8et.com), a leading developer of environmental technology solutions, today announced that it has signed a licensing agreement with Osaw Maskwa Consulting, Ltd., a multi-disciplinary company that is wholly owned and operated by First Nations of Canada. Osaw Maskwa enables Aboriginal communities to seize financial and resource development opportunities from the natural resource base within those communities in accordance with the teachings and practices of Aboriginal Elders. As a result, Osaw Maskwa has gained strong recognition and acceptance throughout both the Aboriginal communities and the resource development companies operating within these communities. Their corporate influence also extends to the highest levels of provincial and federal governments. Osaw Maskwa operates within Aboriginal territories that are known for the following resources: 1. Pure glacier water 2. Uranium 3. Diamond 4. Oil reserves 5. Gold, copper, silver, and other minerals 6. Timber 7. Potash needed for fertilizer 8. Conversion opportunities for wind, solar, geothermal, and hydroelectric energy The total land area covered under this license agreement is the largest community-controlled land base in the world. Under the terms of the agreement: 1. Osaw Maskwa has acquired the exclusive worldwide license rights from Global 8 to market and develop Environmental Technology Centers on First Nations Lands, including Aboriginal traditional lands, by utilizing the know-how, technologies, patents pending and experience of Global 8 2. Osaw Maskwa has agreed to engage the Global 8 team, including HDR Engineering, to prepare audit reports, feasibility reports, and technical reports needed to develop and construct each one of these Environmental Technology Centers 3. Osaw Maskwa will utilize Global 8 to conduct industry and government funded environmental audits that are necessary for the development and operation of resource development and industrial activities on Aboriginal traditional lands 4. The Global 8 family of companies will be compensated for all these services on a cost plus basis 5. In exchange for the license, Osaw Maskwa has agreed to pay Global 8 a licensing fee of $9,000,000 plus ongoing royalties The terms of payment of this licensing fee are as follows: 1. $750,000 upon the receipt of a technical report for the first Environmental Technology Center to be produced within four months 2. $750,000 upon the receipt of technical reports for 11 additional Environmental Technology Centers 3. Osaw Maskwa is obligated to seek technical reports for a minimum of 3 Environmental Technology Centers per annum until such time as the consideration is paid in full. "Indigenous people view the land as their lifeline without land there is no society," said Darrell Gerrits, President of Osaw Maskwa Consulting Ltd. "With this license agreement, we as a company and as an indigenous people, have the resources to bring back the balance of the four natural elements earth, air, fire, and water, to make our land our legacy. Through environmental impact studies with Global 8 and HDR, using government funding we will build world class Environmental Technology Centers that will showcase our aboriginal values.
